Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 31, 2021  has been entered. 
	Claims 24-26 and 28-30 are currently pending. Claim 24 has been amended and claim 27 has been canceled by Applicants’ amendment filed on August 31, 2021. Therefore, claims  24-26 and 28-30  are currently under examination.  
The Examiner has previously akwnoleged the terminal disclaimers filed on February 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent 10,105,453 and U.S. Patent 9,434,928.  
Applicant’s representative was contacted December 27, 2021 to amend claim 1 to
set forth the claims filed on 8/31/2021  in condition for allowance.
Authorization for the examiner’s amendment was given by Sharon M. Sintich on January 3, 2022.    
Examiner’s amendment
Page 2, line 4 of claim 24, the phrase “that comprises a sequence of SEQ ID NO: 2” has been replaced by --- that comprises the amino acid sequence of SEQ ID NO: 2--- 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed.  Claim 24 is free of prior art because of the specificity of the a AAV rh.74 capsid protein comprising the amino acid sequence of SEQ ID NO: 2 of 738 amino acids in length. Moreover, the nucleotide of SEQ ID NO: 3 of 1164 nucleotides in length encoding a human alpha-sarcoglycan polypeptide is free of prior art. Use of self-complementary AAV (scAAV) vectors in gene therapy was routine and well-known in the art before the invention was made, as evidenced by the teachings of McCarty et al., (2008; Molecular Therapy pp.  1648–1656; of record). 
Furthermore, as applicants concede at page 3 of the remarks filed on 8/31/2021, the speciation discloses various modes of administration of the exemplary rAAVrh.74.tMCK.hSGCA to treat a patient afflicted with limb girdle muscular dystrophy type 2D (LGMD 2D) such that one of ordinary skill in the art would not have to believe the claimed invention is limited to a single mode of administration.
Withdrawn objections/rejections
Claim Objection
In view of Applicants’ amendment  of claim 24, the objection to the acronyms “an AAVrh.74 capsid of  SEQ ID NO:2” in claim 24  has been withdrawn. 
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment  of claim 24 and cancelation of claims 27, the rejection of claims 24-30 under 35 U.S.C. 112, first paragraph, written description and enablement, has been withdrawn. 


Conclusion
Claims 24-26 and 28-30 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633